Citation Nr: 1010404	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  99-13 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of an angiofibroma of the 
nasopharynx.

3.  Entitlement to a rating in excess of 30 percent for 
epistaxis and sinusitis. 

4.  Entitlement to a compensable rating for rhinitis.

5.  Entitlement to service connection for hypoglycemia.

6.  Entitlement to service connection for 
hypercholesterolemia.

7.  Entitlement to an effective date earlier than May 30, 
1997, for a grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
hypertension claimed as secondary to left lung lobectomy, as 
a result of VA treatment in 1993 and 1995 (previously 
characterized as whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hypertension).

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
residuals of a left lung lobectomy and removal of a carcinoid 
tumor, as a result of VA treatment in 1993 and 1995 
(previously characterized as whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of a left lung lobectomy 
and removal of a carcinoid tumor).

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for chronic 
depression claimed as secondary to lobectomy, as a result of 
VA treatment in 1993 and 1995 (previously characterized as 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depression).

11.  Entitlement to an effective date earlier than March 24, 
1994, for a grant of service connection for 
epistaxis/sinusitis/rhinitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1957 to December 
1961.

The matters on appeal come before the Board from rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Atlanta, Georgia, and Huntington, 
West Virginia.

In June 2008, the Board remanded these claims to schedule the 
Veteran for a Travel Board hearing with a Veterans Law Judge 
(VLJ) from the Board.  He was informed by letter that the 
hearing was scheduled for October 30, 2009.  He failed to 
report for the scheduled hearing.  He also did not request a 
postponement and has provided no explanation for his failure 
to attend the hearing.  Accordingly, the request for a 
hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(d) (2009).

Prior to proceeding to adjudicate the claims, several 
procedural matters will be addressed for clarification.

First, the RO has previously characterized the issue on 
appeal simply as whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for depression.  However, the Board notes that the 
RO deferred the claim for entitlement to compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for multiple disorders claimed as secondary to lobectomy, 
including depression, as a result of VA treatment in 1993 and 
1995, in an April 1998 rating decision.  Thereafter, in a 
November 1999 rating decision, the RO denied entitlement to 
multiple symptoms claimed as secondary to lobectomy under 38 
U.S.C.A. § 1151.

In his April 2003 statement, the Veteran again claimed 
entitlement to benefits for depression - 38 U.S.C.A. § 1151.  
Thereafter, in a March 2004 rating decision, the RO found 
that no new and material evidence had been received to reopen 
a claim of entitlement to service connection for depression, 
specifically (and incorrectly) noting that the claim for 
service connection for depression was denied in a prior final 
April 1998 RO rating decision.  It was further noted that new 
evidence of record did not show his depression was due to 
negligence of the VA Medical Center.  

In light of the evidence of record, and to give the Veteran 
every consideration in connection with the appeal, the Board 
will recharacterize the appeal as whether new and material 
evidence has been received to reopen a claim of entitlement 
to compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for chronic depression claimed as secondary 
to lobectomy, as a result of VA treatment in 1993 and 1995, 
as set forth on the title page of this decision.

In addition, the RO also has previously characterized the 
issues on appeal simply as whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for hypertension and for residuals of a left lung 
lobectomy and removal of a carcinoid tumor.  However, the 
Board notes that in his April 2003 statement, the Veteran 
claimed entitlement to benefits under 38 U.S.C.A. § 1151 for 
these matters.  Thereafter, in a March 2004 rating decision, 
the RO found that no new and material evidence had been 
received to reopen the claims of entitlement to service 
connection for hypertension and for residuals of a left lung 
lobectomy.

In light of the evidence of record, and to give the Veteran 
every consideration in connection with the appeal, the Board 
will recharacterize these matters as whether new and material 
evidence has been received to reopen a claim of entitlement 
to compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for hypertension claimed as secondary to 
lobectomy and for residuals of a left lung lobectomy and 
removal of a carcinoid tumor, as a result of VA treatment in 
1993 and 1995, as set forth on the title page of this 
decision.

Next, multiple statements from the Veteran, as well as a 
statement from the Social Security Administration (SSA), were 
added to the file without a waiver since the supplemental 
statement of the case (SSOC) was issued in October 2009 and 
after the case was certified for appeal.  The Board has 
reviewed the additional evidence but finds that the 
statements consist of evidence that is essentially cumulative 
and redundant of evidence previously considered by the RO. 
Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to issue another SSOC.

The issues of new and material evidence under 38 U.S.C.A. § 
1151 for hypertension, new and material evidence under 38 
U.S.C.A. § 1151 for chronic depression, new and material 
evidence under 38 U.S.C.A. § 1151 for a lung disorder, and 
earlier effective date for a grant of service connection for 
epistaxis/sinusitis/rhinitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

As a final preliminary matter, in the April 2003 statement, 
the Board notes that the Veteran's punctuation and 
handwriting made it very difficult to discern what benefits 
he was actually seeking.  The RO interpreted his 
communication to the best of its ability and adjudicated 
multiple claims in a March 2004 rating decision, which he 
perfected timely appeals for and are now listed on the title 
page.  

However, in a February 2007 statement, the Veteran indicated 
that he sought entitlement to compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for hypoglycemia and 
hypercholesterolemia, as secondary to left lung lobectomy, as 
a result of VA treatment in 1993 and 1995.  Thus, the Board 
refers this matter to the RO for appropriate action.  In 
addition, he also filed a claim of entitlement to service 
connection for diverticulitis in July 2008.  This matter is 
also referred to the RO for proper action.  


FINDINGS OF FACT

1.  In a July 2008 statement, the Veteran indicated that he 
wished to withdraw the appeals concerning matters of 
entitlement to increased ratings for PTSD, angiofibroma, 
epistaxis/sinusitis, and rhinitis disabilities.

2.  The objective findings of hypoglycemia and 
hypercholesterolemia are laboratory test results that are 
not, in and of themselves, representative of a disability for 
VA compensation purposes.

3.  A chronic disability manifested by hypoglycemia is not 
currently shown.

4.  A chronic disability manifested by hypercholesterolemia, 
namely hypertension, is currently shown.

5.  Hypertension was not manifest during service, was not 
identified until 1995, and is unrelated to service or any 
service-connected disability.

6.  The Veteran's formal claim for TDIU was received by VA on 
January 18, 1995.

7.  The record does not contain competent evidence showing 
that the Veteran was unemployable solely due to his service-
connected disabilities at any time prior to May 30, 1997.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the matter of entitlement to a rating 
in excess of 50 percent for PTSD have been met and that 
appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the matter of entitlement to a rating 
in excess of 30 percent for postoperative residuals of an 
angiofibroma of the nasopharynx have been met and that appeal 
is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the matter of entitlement to a rating 
in excess of 30 percent for epistaxis and sinusitis have been 
met and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).

4.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the matter of entitlement to a 
compensable rating for rhinitis have been met and that appeal 
is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

5.  A disability manifested by hypoglycemia was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

6.  A disability manifested by hypercholesterolemia, to 
include hypertension, was not incurred in or aggravated by 
service, nor may this disability be presumed to have been 
incurred therein, and it is not shown to be proximately due 
to or the result of any service-connected disability.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2009).

7.  The criteria for an effective date earlier than May 30, 
1997, for the award of entitlement to TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In this case, it was expressly indicated by the Veteran that 
he wished to withdraw his appeals concerning the matters of 
entitlement to increased ratings for his PTSD, angiofibroma, 
epistaxis/sinusitis, and rhinitis disabilities in a July 2008 
statement of record.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning these issues, 
and the appeals of these issues are dismissed without 
prejudice.

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as cardiovascular-renal 
disease, including hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  38 U.S.C.A. § 1110 (West 
2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Veterans Claims Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  

It was noted, however, that VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. § 
3.310(b) (2009); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to hypercholesterolemia, 
hypertension, or hypoglycemia.  In a September 1957 service 
enlistment examination report, the Veteran's heart was noted 
to be normal.  His blood pressure reading was 118/70.  In 
December 1961, the Veteran was discharged by means of 
physical disability (nasopharyngeal angiofibroma).

Post-service VA urinalysis (UA) reports dated in August 1980, 
August 1981, and April 1982 reflected negative findings for 
glucose in the urine.  In a post-service June 1982 private 
treatment record, the Veteran's blood pressure reading was 
112/70.  

VA treatment records showed the following blood pressure 
readings:  162/96 (August 1982), 139/95 (August 1982), 146/92 
(April 1993), 122/84 (May 1993), 134/81 (March 1994), 142/88 
(October 1994), 155/92 (January 1995), 156/94 (January 1995), 
and 132/82 (March 1995).  A VA lab report dated in May 1993 
revealed high cholesterol and glucose levels.  

VA chest X-ray and CT scan reports dated in May 1993 noted 
findings of rule out left hilar mass lesion.  An October 1994 
VA ENT clinic record listed an impression of questionable 
hilar mass.  Private inpatient treatment records noted that 
the Veteran had left lung tumor removed in May 1995.

While March 1994 and January 1995 VA treatment records 
revealed diagnoses of hypertension, a March 1995 private 
pulmonary consultation noted the Veteran had normal blood 
pressure and was not on medications.  An October 1995 VA ENT 
clinic treatment record detailed a history of hypertension 
with no medication and listed a blood pressure reading of 
137/92.

A February 1996 VA treatment record showed a diagnostic 
impression of chest pain, noted that the Veteran's chest pain 
was non-cardiac, and listed blood pressure readings of 
184/112 and 176/120.  While an August 1996 VA lab report 
revealed a high glucose level, a VA lab report dated in 
December 1996 revealed a normal glucose level. 

In a June 1997 statement, the Veteran indicated that he had 
removal of a tumor from the left lung by lobectomy with many 
residuals, including hypertension.  A private physician 
record dated in July 1997 discussed a history of high blood 
pressure in the distant past with no diabetes or heart 
disease and listed blood pressure readings of 190/119, 
178/116, 147/105, 156/106, and 162/107.  A VA lab report 
dated in August 1997 revealed high cholesterol and glucose 
levels.  

Additional VA treatment notes dated in January 1999 detailed 
that the Veteran was given a low fat diet and cardiac risk 
fact sheet.  A VA examiner listed Axis III diagnoses of 
hypertension and insulin dependent diabetes mellitus (IDDM) 
in a January 2004 VA examination report.

An August 2005 private treatment record showed a blood 
pressure reading of 134/84.  VA treatment notes dated from 
April to November 2005 revealed diagnoses of diabetes 
mellitus (positive for 8 years) and hypertension.  VA 
treatment notes dated from April to November 2005 revealed a 
diagnosis of hypertension.  An August 2005 private treatment 
record showed a blood pressure reading of 134/84.  VA lab 
reports dated in July 2005, November 2005, February 2006, and 
July 2006 showed high glucose levels.  

A VA treatment record dated in February 2006 showed findings 
of mixed hyperlipidemia with a blood pressure reading of 
140/78.  However, a February 2006 VA chest X-ray revealed no 
active cardiopulmonary disease.  High cholesterol levels were 
noted in a July 2006 VA lab report.  Additional VA treatment 
records dated in January 2007, September 2007, January 2008, 
and June 2008 revealed continued findings of hyperlipidemia, 
diabetes mellitus, and hypertension.

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  Allen v. Brown, 7 
Vet. App. 439 (1995).  By definition, hyperlipidemia is a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypercholesterolemia.  
Hypercholesterolemia is excessive cholesterol in the blood. 
Dorland's Illustrated Medical Dictionary 792, 795 (28th ed. 
1994).  Hypoglycemia is an abnormally diminished 
concentration of glucose in the blood.  Dorland's Illustrated 
Medical Dictionary 894 (30th ed. 2003).

As such, diagnoses of hypercholesterolemia and hypoglycemia 
are laboratory results and are not, in and of themselves, 
disabilities.  Schedule for Rating Disabilities; Endocrine 
System Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  The 
only manifestation of the Veteran's claimed hypoglycemia 
would be in laboratory test results.  The record contains no 
competent medical evidence that the Veteran has a current 
disability associated with hypoglycemia or even any 
laboratory findings of hypoglycemia.  There are also no 
symptoms, clinical findings, or other manifestations, or any 
deficits in bodily functioning associated with claimed 
laboratory findings concerning low glucose levels.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
Hence, in the absence of competent persuasive evidence of 
disability manifested by, or associated with, the claimed 
findings of hypoglycemia, the record presents no predicate 
for a grant of service connection for any such findings.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 
Vet. App. at 225.

The record does contain competent medical evidence that the 
Veteran has a current disorder associated with 
hypercholesterolemia, namely hypertension.  However, service 
treatment records do not reflect any treatment or diagnosis 
of hypertension.  Post-service private and VA records first 
show treatment for the hypertension many years after his 
discharge from active service in 1961.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

The record also does not include any medical evidence or 
opinion even suggesting a medical nexus between hypertension 
and the Veteran's active service, and neither has he 
identified or even alluded to the existence of any such 
opinion.  Consequently, the Board finds that entitlement to 
service connection for hypertension is not warranted on a 
direct basis.

The Board has also considered whether hypertension is 
secondary to the Veteran's claimed left lung tumor removal 
residuals.  In this case, he is not service-connected for 
residuals of left lung tumor removal.  Consequently, 
entitlement to service connection for hypertension cannot be 
established on a secondary basis.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed 
hypertension, active duty, and his claimed residuals of left 
lung tumor removal.  While evidence of record indicates that 
he was a registered nurse (R.N.) it is neither contended nor 
shown that he had special knowledge regarding this matter.  
This limits the probative value of his testimony and 
statements as medical opinions concerning his claimed 
hypertension, although his statements do have general medical 
probity.  Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(opinion of veteran's wife, a nurse, was not probative 
because, while medically trained, she gave no indication that 
she had special knowledge regarding cardiology).

In addition, the Board notes that the Veteran is competent to 
report symptoms as they come to him through his senses.  
However, hypertension is not the type of disorder that he can 
provide competent evidence on questions of etiology or 
diagnosis, notwithstanding his nursing background.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Such competent evidence has 
been provided by the medical personnel who have examined him 
during the current appeal and by treatment records obtained 
and associated with the claims file.  Here, the Board 
attaches greater probative weight to the clinical findings 
than to his statements.  Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  

For the foregoing reasons, the claims for service connection 
for hypoglycemia and hypercholesterolemia (to include any 
current disability associated with hypercholesterolemia, such 
as hypertension) are denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As such, the appeals are denied.

Earlier Effective Date Claim for TDIU

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2009).  Date of receipt means the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2009).

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2009); Harper v. Brown, 10 Vet. App. 125 (1997).

In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2009); see also VAOPGCPREC 
12- 98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).

Therefore, three possible dates may be assigned depending on 
the facts of a case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In determining an effective date for an award of TDIU, VA 
must make two essential determinations: (1) when a claim for 
TDIU was received; and, (2) when a factually ascertainable 
increase in disability occurred so as to warrant entitlement 
to TDIU.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2009).

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2009).  Generally, the informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2009).  

However, an informal claim for TDIU need not be specifically 
labeled as such.  Indeed, the United States Court of Appeals 
for the Federal Circuit has held that VA has a duty to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, and that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, VA must consider 
entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).

In addition, the Veterans Claims Court recently held that a 
request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  

If the claimant or the record reasonably raises the question 
of whether a veteran is unemployable due to the disability 
for which an increased rating is sought, then part and parcel 
to that claim for an increased rating is whether a TDIU as a 
result of that disability is warranted. Id. at 455.  

As a general matter, the law does not have a retroactive 
effect for prior final matters.  See, e.g., VA O.G.C. Prec. 
Op. No. 9-94 (Mar. 25, 1994) (published in 59 Fed. Reg. 
27,309 (1994)) (decisions of the Veterans Claims Court 
invalidating VA regulations or statutory interpretations do 
not have retroactive effect in relation to prior "final" 
adjudications of claims, but should be given retroactive 
effect as they relate to claims still open on direct review).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2009).  

Consideration may be given to his level of education, special 
training, and previous work experience in making this 
determination, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); see also Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009). 

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  A veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2009).

While the regulations do not provide a definition of 
"substantially gainful employment," the VA Adjudication 
Procedure Manual defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 
2005) (previously cited at M21-1, Part IV, paragraph 7.09).

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that a veteran actually works and without regard to a 
veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability.

The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 
520 (1997) (also holding that for effective date purposes, 
the claim must be the application on the basis of which the 
rating was awarded); Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("[t]he fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application"); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).

The Veteran contends that he is entitled to an effective date 
earlier than May 30, 1997 for the award of TDIU.  More 
specifically, he asserts that evidence of record documents 
that he was unemployable due to service-connected residuals 
of nasopharyngeal angiofibroma as of discharge from service 
or, in the alternative, in 1980.

In this case, a review of the record shows that the Veteran 
was diagnosed with and underwent surgery for a recurrent 
nasopharyngeal angiofibroma during active service.  In 
December 1961, he was discharged from active duty by means of 
physical disability.  In a May 1962 rating decision, the RO 
granted entitlement to service connection for angiofibroma of 
nasopharynx, assigning a 10 percent rating from December 9, 
1961.

Post-service multiple private treatment providers, VA 
physician, employers, and the Veteran's mother submitted 
statements in 1963 and 1964 detailing that he was subject to 
severe nosebleeds and that the tendency of his tumor to 
hemorrhage limited his activities and type of employment.  In 
a February 1964 rating decision, the RO granted entitlement 
to an increased evaluation for angiofibroma of nasopharynx, 
assigning a 30 percent rating from December 9, 1961.

During 1980, the Veteran submitted an increased rating claim, 
as well as a claim for entitlement to a TDIU, indicating that 
he lost his job due to pain from his service-connected 
disability.  He also submitted multiple statements from his 
employer discussing his use of leave, his dependability in 
attendance, his part time tour of duty, and a reprimand 
concerning leave usage procedures.  A September 1981 letter 
from his employer detailed that he resigned, as his work as a 
part-time R.N. had not been satisfactory due to a medical 
condition.

In rating decisions dated in October 1981, January 1982, and 
June 1982, the RO denied entitlement to a TDIU.  A March 1982 
statement from another employer detailed that the Veteran was 
terminated due to tardiness/attendance issues.  During an 
April 1982 VA examination, he reported that he was an R.N. 
that had not attempted to work at all for the past three 
years.  An additional employer statement dated in January 
1983 showed he received a written reprimand for his absentee 
rate. 

Thereafter, in a September 1983 decision, the Board denied 
entitlement to a TDIU.  The Board notes that the Veteran has 
not been able to successfully contest this final decision 
through reconsideration or clear and unmistakable error. 

In his VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability) received on January 
18, 1995, the Veteran indicated that he completed four years 
of college education and that he became too disabled to work 
as of 1993.  In this report, he indicated that he left his 
last job as a home health care worker working 20-30 hours 
weekly because of his disability, earned no income during the 
last year, and had not tried to obtain employment since he 
became too disabled to work.

Private treatment records detailed that the Veteran had a 
nonservice-connected left lung mass removed in May 1995.  In 
July 1995, his former employer submitted VA Form 21-4192 
(Request for Employment Information in Connection with Claim 
for Disability Effects) in July 1995.  It was noted that he 
had been employed with the company as an R.N. from September 
1993 to January 1994, working 28 hours weekly.  The employer 
further indicated that there was no time lost in the last 12 
months due to disability and that he was terminated due to 
restructuring of agency/lack of work.

In multiple statements of record, including in May 1995, July 
1995, August 1995, October 1996, February 1997, and May 1997, 
the Veteran repeatedly alleged that he was last employed in 
1994 and that residuals of his service-connected disabilities 
(daily nosebleeds and headaches) had caused him to be unable 
to secure and follow a substantially gainful occupation as an 
R.N. as well as caused marked interference with employment 
from service discharge until the present time.  Statements 
dated in July and August 1995 showed that he complained of 
being unemployable as an R.N. as he was not in good enough 
physical condition after removal of two tumors in his 
respiratory tract.   

In a May 1997 rating decision, the RO deferred the Veteran's 
claim for a TDIU.  On May 30, 1997, the RO received a 
statement from the Veteran, which the Board later construed 
as an informal claim for service connection for PTSD.  In 
that statement, he also submitted evidence of his earnings 
impairment from 1960 to 1995.

In an April 1998 rating decision, the Veteran granted 
entitlement to service connection for epistaxis, sinusitis, 
and rhinitis as residuals of angiofibroma of the nasopharynx, 
effective January 18, 1995, bringing the combined disability 
rating to 50 percent.  (An August 1999 rating decision 
established an earlier effective date of March 24, 1994, for 
this disability and the combined 50 percent disability 
rating.)  

VA treatment notes dated in January 1999 detailed complaints 
of daily mild nosebleeds.  In a statement dated on April 27, 
1999, the Veteran reopened his claim for service connection 
for psychiatric condition, as secondary to his service-
connected angiofibroma residuals.  In a September 1999 VA 
mental disorders examination report, he indicated that he had 
been unemployed since 1994 and lived on disability from 
Social Security and VA. 

In a November 1999 rating decision, the RO awarded 
entitlement to a TDIU, as well as granted service connection 
for PTSD, and assigned a 50 percent rating, all effective 
April 27, 1999.  This action brought the combined disability 
rating to 80 percent, effective April 27, 1999.

In an October 2001 decision, the Board granted an effective 
date of May 30, 1997, for entitlement to service connection 
for PTSD, as well as remanded the matter of entitlement to an 
effective date prior to April 27, 1999, to the RO for 
additional development.  A June 2002 rating decision revealed 
that the combined rating was still 80 percent, effective May 
30, 1997.  Thereafter, in a May 2007 rating decision, the RO 
assigned an effective date of May 30, 1997, for the award of 
TDIU.  

The Board has carefully reviewed the evidence of record, but 
finds that the assignment of an effective date prior to May 
30, 1997, is not warranted for a TDIU.

The Board finds that the earliest date of receipt for a 
current claim of entitlement to a TDIU rating by the RO would 
be on January 18, 1995.  The fact that the Veteran had 
previously submitted a TDIU claim application in 1980, which 
was denied and is final, is not relevant to the assignment of 
an effective date based on the current application for TDIU.

Evidence received prior to the claim cannot be construed as a 
claim for entitlement to a TDIU rating, as the first evidence 
of record since the 1983 final Board decision (which denied 
entitlement to a TDIU rating) was claims for entitlement to 
service connection for multiple disabilities, as well as the 
TDIU and increased rating claims received in January 1995.  
In this case, the record does not contain a document filed 
with the RO earlier than January 18, 1995, that indicated an 
intent, express or implied, to apply for a TDIU rating.  

Moreover, none of the medical evidence of record shows that a 
factually ascertainable increase in the service-connected 
disabilities occurred so as to warrant entitlement to a TDIU 
rating during the one-year time period prior to the Veteran's 
claim or at any time before May 30, 1997. The record does not 
contain any medical finding that the Veteran became 
unemployable solely due to his service-connected disabilities 
prior to May 30, 1997.  

While the Veteran claimed that he left his last job as an 
R.N. in 1994 due to his service-connected disability, a 
statement from that employer specifically detailed that he 
lost no time due to disability and was terminated due to 
restructuring of the agency.  The Board recognizes the 
Veteran's written statements claiming earnings impairment 
from 1960 to 1995, as well as marginal employment due to his 
service-connected angiofibroma residuals; however, objective 
evidence of record does not show that he met the scheduler 
criteria for a TDIU rating under 38 C.F.R. § 4.16(a) until 
May 30, 1997.   

In this case, the record does not provide a basis for 
assignment of an effective date earlier than May 30, 1997.  
Neither an earlier claim for TDIU, nor objective evidence 
that the Veteran became unemployable due to service-connected 
disabilities alone prior to May 30, 1997, is contained in the 
record.  Therefore, the assignment of an effective date 
earlier than May 30, 1997, is not warranted.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's 
earlier effective date claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

As to the claims for higher ratings for PTSD, angiofibroma, 
epistaxis/sinusitis, and rhinitis, as those claims are 
withdrawn, no further discussed of the duty to notify and 
duty to assist is needed.

The Veteran's earlier effective date claim arises from his 
disagreement with the effective date assigned following the 
grant of a TDIU rating.  Courts have held that once service 
connection (in this case, the underlying TDIU claim) is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding the claims for service connection, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in May 2003 that fully addressed all notice elements and was 
sent prior to the initial RO decision in these matters.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  First, 
the RO has obtained VA outpatient treatment records and 
service treatment records.  Further, the Veteran submitted 
private and VA treatment records, and he was provided an 
opportunity to set forth his contentions during the hearing 
before a DRO at the RO in February 2004.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the claimed disorders on appeal, 
the absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claimed disorders, a remand for a 
VA examination would unduly delay resolution.

In addition, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claims.  
Therefore, remand for a VA examination is not warranted and 
the available records and medical evidence have been obtained 
in order to make an adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal for entitlement to a rating in excess of 50 
percent for PTSD is dismissed.

The appeal for entitlement to a rating in excess of 30 
percent for postoperative residuals of an angiofibroma of the 
nasopharynx is dismissed.

The appeal for entitlement to a rating in excess of 30 
percent for epistaxis and sinusitis is dismissed. 

The appeal for entitlement to a compensable rating for 
rhinitis is dismissed.

Service connection for hypoglycemia is denied.

Service connection for hypercholesterolemia is denied.

An effective date earlier than May 30, 1997, for a grant of a 
TDIU is denied.


REMAND

As an initial matter, the Board notes that the RO did not 
furnish the Veteran with the applicable regulations in the 
March 2006 SOC and the October 2009 SSOC concerning the three 
recharacterized issues of whether new and material evidence 
has been received to reopen claims of entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for chronic depression and for hypertension 
claimed as secondary to lobectomy as well as for residuals of 
a left lung lobectomy and removal of a carcinoid tumor, all 
as a result of VA treatment in 1993 and 1995.  Therefore, a 
SSOC must be issued in order to provide him with the correct 
law and regulations pertinent to these claims.

In addition, the Board notes that the RO has not provided 
proper VCAA notice to the Veteran concerning the 
recharacterized issues of whether new and material evidence 
has been received to reopen a claim of entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for chronic depression claimed as secondary 
to lobectomy and for residuals of a left lung lobectomy and 
removal of a carcinoid tumor, each as a result of VA 
treatment in 1993 and 1995.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

Unfortunately, the previous correspondence sent by VA does 
not discuss the bases for the prior denial to reopen the 
claim of entitlement to compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for chronic depression 
claimed as secondary to lobectomy, as a result of VA 
treatment in 1993 and 1995, nor does it adequately notify the 
Veteran of the specific evidence and information that is 
necessary to reopen his claim for that matter.  

In addition, the May 2003 letter improperly identified the 
last prior final denial of the Veteran's claim of entitlement 
to compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for chronic depression claimed as secondary 
to lobectomy, as an April 1998 rating decision.  

In a November 1999 rating decision, the RO denied entitlement 
to multiple disorders claimed as secondary to lobectomy under 
38 U.S.C.A. § 1151.  Although notified of the November 1999 
denial, the Veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  In 
this case, he should be provided with a proper notice letter 
that complies with the Court's holding in Kent for this 
issue.

The previous correspondence sent by VA also does not discuss 
the bases for the prior denial to reopen the claim of 
entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of a left 
lung lobectomy and removal of a carcinoid tumor, as a result 
of VA treatment in 1993 and 1995, nor does it adequately 
notify the Veteran of the specific evidence and information 
that is necessary to reopen his claim for that matter.  

In addition, the May 2003 letter improperly identified the 
last prior final denial of the Veteran's claim of entitlement 
to compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of a left lung lobectomy and 
removal of a carcinoid tumor, as a November 1999 rating 
decision.  

In a November 1999 rating decision, the RO denied entitlement 
to compensation benefits for left lung lobectomy residuals 
under 38 U.S.C.A. § 1151.  Thereafter, in an October 2001 
decision, the Board denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a left lung tumor based 
upon treatment and evaluation by VA.  When a rating decision 
issued by the RO is affirmed by the Board, that determination 
is considered final.  38 U.S.C.A. § 7105(c) (West 2002 and 
Supp. 2009); 38 C.F.R. § 20.1104 (2009).  In this case, he 
should be provided with a proper notice letter that complies 
with the Court's holding in Kent for this issue.

Regarding the issue of entitlement to an effective date 
earlier than March 24, 1994, for a grant of service 
connection for epistaxis/sinusitis/rhinitis, the Board has 
determined that a statement received in May 2003 from the 
Veteran can clearly be considered a timely submitted written 
argument for an earlier effective date in lieu of a VA Form 
9, as a SOC for this issue was issued by the RO in April 
2003.  38 C.F.R. § 20.202 (2009).  Thus, the Board may 
adjudicate this claim.  

However, the Board notes that a voluminous amount of evidence 
has been associated with the record after the April 2003 SOC.  
As these records are relevant to this matter on appeal, the 
RO should consider the evidence and issue a SSOC.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2009).

Finally, during the course of this appeal, the Veteran has 
continually indicated that he was awarded entitlement to SSA 
disability benefits in 1995 and 1999 for his claimed lung 
disability.  The Court has held that where there is notice a 
veteran is receiving SSA disability benefits VA has a duty to 
acquire a copy of the decision granting such benefits and the 
supporting medical documents when there exists a reasonable 
possibility that the records could help substantiate the 
claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 
372-3 (1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
this matter on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a corrective VCAA 
notice, as defined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as it 
pertains to the matters of whether new and 
material evidence has been received to 
reopen a claim of entitlement to 
compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for 
chronic depression claimed as secondary to 
lobectomy and for residuals of a left lung 
lobectomy and removal of a carcinoid 
tumor, as a result of VA treatment in 1993 
and 1995.  

The letter should specifically discuss the 
bases for the denial of entitlement to 
multiple disorders claimed as secondary to 
lobectomy under 38 U.S.C.A. § 1151 in the 
prior final November 1999 rating decision.  
It should also notify the Veteran of the 
specific evidence and information that is 
necessary to reopen his claim of 
entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for chronic depression claimed as 
secondary to lobectomy, as a result of VA 
treatment in 1993 and 1995.

The letter should also specifically 
discuss the bases for the denial of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for residuals of a left lung 
lobectomy and removal of a carcinoid tumor 
in the prior final October 2001 Board 
decision.  It should also notify the 
Veteran of the specific evidence and 
information that is necessary to reopen 
his claim of entitlement to compensation 
benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of a left 
lung lobectomy and removal of a carcinoid 
tumor, as a result of VA treatment in 1993 
and 1995.

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
SSA disability determination with all 
associated medical records.

3.  Upon completion of the above, the 
AMC/RO should readjudicate the matter of 
whether new and material evidence has been 
received to reopen a claim for entitlement 
to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for 
chronic depression secondary to lobectomy, 
as a result of VA treatment in 1993 and 
1995, on the basis of all the evidence on 
file and all governing legal authority 
(including consideration of 38 U.S.C.A. § 
1151 and 38 C.F.R. § 3.361).  

The AMC/RO must also readjudicate the 
Veteran's claim of entitlement to an 
effective date earlier than March 24, 
1994, for a grant of service connection 
for epistaxis, sinusitis, and rhinitis, on 
the basis of all governing legal authority 
and all of the evidence added to the 
record since the April 2003 SOC.

The AMC/RO should readjudicate the matter 
of whether new and material evidence has 
been received to reopen a claim for 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for hypertension secondary to 
lobectomy, as a result of VA treatment in 
1993 and 1995, on the basis of all the 
evidence on file and all governing legal 
authority (including consideration of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361).

The AMC/RO should readjudicate the matter 
of whether new and material evidence has 
been received to reopen a claim for 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for residuals of a left lung 
lobectomy and removal of a carcinoid 
tumor, as a result of VA treatment in 1993 
and 1995, on the basis of all the evidence 
on file and all governing legal authority 
(including consideration of 38 U.S.C.A. § 
1151 and 38 C.F.R. § 3.361).

4.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate SSOC and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


